DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (U.S. Patent No. 7,930,676 B1) 
	With respect to claim 1, Thomas discloses a method comprising: analyzing a user input during labeling of a first portion of data to determine a behavior of a user (see Column 4, lines 15-31 and Column 8, lines 21-44); forecasting, using the behavior and an accuracy prediction model, a labeling accuracy rate of the user (see Column 5, lines 45-67; mood state answered vs mood state components based on navigation 
	With respect to claim 2, Thomas discloses wherein analyzing a user input during labeling of a first portion of data to determine a behavior of a user comprises: computing a response time for the user, the response time comprising the difference between the second time and the first time (see Column 5, line 45-Column 6, line 12)
	With respect to claim 3, Thomas discloses wherein analyzing a user input during labeling of a first portion of data to determine a behavior of a user comprises: comparing the label to a second label corresponding to the first portion of data, the second label previously applied by the user to the first portion of data; and computing, based on the label and the second label, a consistency score for the user (See Column 10, lines 4-30).

	With respect to claim 5, Thomas discloses wherein analyzing a user input during labeling of a first portion of data to determine a behavior of a user comprises: comparing the label to a second label corresponding to the first portion of data, the second label previously applied by a second user to the first portion of data; and computing, based on the label and the second label, a consistency score for the user (See Column 10, lines 4-30 and Column 11, lines 28-40; multiple iterations are compared and refined to produce a profile).
	With respect to claim 6, Thomas discloses wherein analyzing a user input during labeling of a first portion of data to determine a behavior of a user comprises: comparing the label to a third label corresponding to a third portion of data, the third label previously applied by a second user to the third portion of data, the third portion of data being above a threshold degree of similarity to the first portion of data; and computing, based on the label and the third label, a consistency score for the user (See Column 10, lines 4-30).
	With respect to claim 7, Thomas discloses wherein analyzing a user input during labeling of a first portion of data to determine a behavior of a user comprises: measuring 
	With respect to claim 8, Thomas discloses wherein analyzing a user input during labeling of a first portion of data to determine a behavior of a user comprises determining a facial expression of the user (see Column 8, lines 52-55).
	With respect to claim 9, Thomas discloses wherein analyzing a user input during labeling of a first portion of data to determine a behavior of a user comprises recognizing a speech input of the user (see Column 8, lines 52-63).
	With respect to claim 10, Thomas discloses a computer usable program product comprising one or more computer-readable storage devices, and program instructions [1422] stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user (see Column 4, lines 15-31 and Column 8, lines 21-44); program instructions to forecast, using the behavior and an accuracy prediction model, a labeling accuracy rate of the user (see Column 5, lines 45-67; mood state answered vs mood state components based on navigation performance); program instructions to determine, using the forecasted labeling accuracy rate, the first portion of data, and a recommendation model, a characteristic of a second portion of data to be presented to the user at a second time (see Column 9, lines 45-67); program instructions to present, to the user, the second portion of data, the second portion of data selected for presentation according to the characteristic (see Column 10, 
	With respect to claim 11, Thomas discloses wherein program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user comprises: program instructions to compute a response time for the user, the response time comprising the difference between the second time and the first time (see Column 5, line 45-Column 6, line 12)
	With respect to claim 12, Thomas discloses wherein program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user comprises: program instructions to compare the label to a second label corresponding to the first portion of data, the second label previously applied by the user to the first portion of data; and program instructions to compute, based on the label and the second label, a consistency score for the user (See Column 10, lines 4-30).
	With respect to claim 13, Thomas discloses wherein program instructions to program instructions to analyze a user input during labeling of a first portion of data to 
	With respect to claim 14, Thomas discloses wherein program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user comprises: program instructions to compare the label to a second label corresponding to the first portion of data, the second label previously applied by a second user to the first portion of data; and program instructions to compute, based on the label and the second label, a consistency score for the user (See Column 10, lines 4-30 and Column 11, lines 28-40; multiple iterations are compared and refined to produce a profile).
	With respect to claim 15, Thomas discloses wherein program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user comprises: program instructions to compare the label to a third label corresponding to a third portion of data, the third label previously applied by a second user to the third portion of data, the third portion of data being above a threshold degree of similarity to the first portion of data; and program instructions to compute, based on the label and the third label, a consistency score for the user (See Column 10, lines 4-30).
	With respect to claim 16, Thomas discloses wherein program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a 
	With respect to claim 17, Thomas discloses wherein program instructions to analyze a user input during labeling of a first portion of data to determine a behavior of a user comprises program instructions to determine a facial expression of the user (see Column 8, lines 52-55).
	With respect to claim 18, Thomas discloses wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (See Column 18, lines 37-65).
	With respect to claim 19, Thomas discloses wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (See Column 19, lines 19-29).
	With respect to claim 20, Thomas discloses a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	-   Kashyap (U.S. Patent No. 10,552,752 B2) discloses an adaptive system based on user response	-   O’Malley et al. (U.S. Patent No. 10,558,740 B1) discloses an adaptive system based on user response
Blank et al. (U.S. Patent No. 8,683,348 B1) an adaptive system based on user response
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN HAN/Primary Examiner, Art Unit 2818